--------------------------------------------------------------------------------

Exhibit 10.1

MANAGEMENT AGREEMENT

AGREEMENT made as of the 28th day of February, 2010 among CERES MANAGED FUTURES
LLC, a Delaware limited liability company (“CMF” or the “General Partner”),
EMERGING CTA PORTFOLIO L.P., a New York limited partnership (the “Partnership”)
and BLACKWATER CAPITAL MANAGEMENT LLC, a Delaware limited liability company (the
“Advisor”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and

WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of July
23, 2009 (the “Partnership Agreement”) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership, which advisors may or may not have any prior experience managing
client funds; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;

NOW, THEREFORE, the parties agree as follows:

1.     DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it by the General Partner in commodity interests, including commodity futures
contracts, options, forward contracts, swaps and other derivative instruments.
All such trading on behalf of the Partnership shall be in accordance with the
trading policies set forth in the Partnership’s Private Placement Memorandum
dated August 2009, as supplemented (the “Memorandum”), as such trading policies
may be changed from time to time upon receipt by the Advisor of prior written
notice of such change, and pursuant to the trading strategy selected by CMF to
be utilized by the Advisor in managing the Partnership’s assets. CMF has
initially selected the Advisor’s Blackwater Global Program (the “Program”), as
described in Appendix A attached hereto, to manage the Partnership’s assets
allocated to it. Any open positions or other investments at the time of receipt
of such notice of a change in trading policy shall not be deemed to violate the
changed policy and shall be closed or sold in the

 

--------------------------------------------------------------------------------

 



ordinary course of trading. The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF. The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.

(b)       CMF acknowledges receipt of the description of the Program, attached
hereto as Appendix A. All trades made by the Advisor for the account of the
Partnership shall be made through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor. However, the Advisor, with the prior written
permission (by either original or fax copy) of CMF, may direct any and all
trades in commodity futures and options to a futures commission merchant or
independent floor broker it chooses for execution with instructions to give-up
the trades to the broker designated by CMF, provided that the futures commission
merchant or independent floor broker and any give-up or floor brokerage fees are
approved in advance by CMF. All give-up or similar fees relating to the
foregoing shall be paid by the Partnership after all parties have executed the
relevant give-up agreements (by either original or fax copy).

(c)       The initial allocation of the Partnership’s assets to the Advisor will
be made to the Program, as described in Appendix A attached hereto. In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing. In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF. In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially inaccurate.
Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account and the Advisor
will not trade any additional commodity interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF. The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly. U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.

(d)       The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect

 

- 2 -

 



--------------------------------------------------------------------------------

 



to its customers) and otherwise as are required in the reasonable judgment of
CMF to be made in any filings required by Federal or State law or NFA rule or
order. Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is
not required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or State law or NFA rule or order. The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.

(e)       The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets (as defined in
Section 3(b) hereof) as it shall determine in its absolute discretion. The
designation of other trading advisors and the apportionment or reapportionment
of Net Assets to any such trading advisors pursuant to this Section 1 shall
neither terminate this Agreement nor modify in any regard the respective rights
and obligations of the parties hereunder.

(f)        CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.

(g)       The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor.

2.         INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.

3.         COMPENSATION. (a) In consideration of and as compensation for all of
the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee payable
quarterly equal to 17% of New Trading Profits (as such term is defined below)
earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services equal to 2% per year of the month-end Net

 

- 3 -

 



--------------------------------------------------------------------------------

 



Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the last
business day of each month by 2% and multiplying the result thereof by the ratio
which the total number of calendar days in that month bears to the total number
of calendar days in the year).

(b)       “Net Assets” shall have the meaning set forth in Section 7(d)(1) of
the Partnership Agreement and without regard to further amendments thereto,
provided that in determining the Net Assets of the Partnership on any date, no
adjustment shall be made to reflect any distributions, redemptions or incentive
fees payable as of the date of such determination.

(c)       “New Trading Profits” shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin accounts.
Ongoing expenses will be attributed to the Advisor based on the Advisor’s
proportionate share of Net Assets. Ongoing expenses will not include expenses of
litigation not involving the activities of the Advisor on behalf of the
Partnership. No incentive fee shall be paid until the end of the first full
calendar quarter of trading, which fee shall be based on New Trading Profits
earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter. Interest income
earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor. If Net Assets allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
incentive fee.

(d)       Quarterly incentive fees and monthly management fees shall be paid
within twenty (20) business days following the end of the period for which such
fee is payable. In the event of the termination of this Agreement as of any date
which shall not be the end of a calendar quarter or month, as the case may be,
the quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e)       The provisions of this Section 3 shall survive the termination of this
Agreement.

4.         RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the
Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the

 

- 4 -

 



--------------------------------------------------------------------------------

 



Advisor and its officers, directors, employees and members, may render advisory,
consulting and management services to other clients and accounts. The Advisor
and its officers, directors, employees and members shall be free to trade for
their own accounts and to advise other investors and manage other commodity
accounts during the term of this Agreement and to use the same information,
computer programs and trading strategies, programs or formulas which they
obtain, produce or utilize in the performance of services to CMF for the
Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.

(b)       If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.

(c)       It is acknowledged that the Advisor and/or its officers, employees,
directors and members presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.

(d)       The Advisor agrees that it shall make such information available to
CMF respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF, provided that such information will not cause
the Advisor to breach any specific confidentiality undertaking or obligation of
the Advisor. The Advisor presently believes and represents that existing
speculative position limits will not materially adversely affect its ability to
manage the Partnership’s account given the potential size of the Partnership’s
account and the Advisor’s and its principals’ current accounts and all proposed
accounts for which they have contracted to act as trading manager.

 

- 5 -

 



--------------------------------------------------------------------------------

 



5.         TERM. (a) This Agreement shall continue in effect until June 30,
2010. CMF may, in its sole discretion, renew this Agreement for additional
one-year periods upon notice to the Advisor not less than 30 days prior to the
expiration of the previous period. At any time during the term of this
Agreement, CMF may terminate this Agreement at any month-end upon 30 days’
notice to the Advisor. At any time during the term of this Agreement, CMF may
elect to immediately terminate this Agreement upon 30 days’ notice to the
Advisor if (i) the Net Asset Value per Unit shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets allocated to the
Advisor (adjusted for redemptions, distributions, withdrawals or reallocations,
if any) decline by 20% or more as of the end of a trading day from such Net
Assets’ previous highest value; (iii) limited partners owning at least 50% of
the outstanding units of the Partnership shall vote to require CMF to terminate
this Agreement; (iv) the Advisor fails to comply with the terms of this
Agreement; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; or (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership. At any time during the term of this Agreement,
CMF may elect immediately to terminate this Agreement if (i) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent, (ii) both Jeff Austin and Andy Silwanowicz die,
become incapacitated, leave the employ of the Advisor, cease to control the
Advisor or are otherwise not managing the trading programs or systems of the
Advisor, or (iii) the Advisor’s registration as a commodity trading advisor with
the CFTC or its membership in the NFA or any other regulatory authority, is
terminated or suspended. This Agreement will immediately terminate upon
dissolution of the Partnership or upon cessation of trading by the Partnership
prior to dissolution.

(b)       The Advisor may terminate this Agreement by giving not less than 30
days’ notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2010; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.

(c)       Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

6.         INDEMNIFICATION. (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, cost, expense (including, without limitation,
attorneys’ and accountants’ fees), judgments and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, intentional misconduct,
or a breach of its fiduciary

 

- 6 -

 



--------------------------------------------------------------------------------

 



obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Partnership Agreement. The termination of any
action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii)       To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in subsection
(i) above, or in defense of any claim, issue or matter therein, CMF shall
indemnify it against the expenses (including, without limitation, attorneys’ and
accountants’ fees) actually and reasonably incurred by it in connection
therewith.

(iii)      Any indemnification under subsection (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv)      In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.

(v)       As used solely in this Section 6(a), the term “Advisor” shall include
the Advisor, its principals, officers, directors, members and employees and the
term “CMF” shall include the Partnership.

(b)       (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any

 

- 7 -

 



--------------------------------------------------------------------------------

 



material respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in Section
1(g)).

(ii)       In the event CMF, the Partnership or any of their affiliates is made
a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.

(c)       In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.

(d)       None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.

(e)       The provisions of this Section 6 shall survive the termination of this
Agreement.

 

7.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

(a)

The Advisor represents and warrants that:

(i)        All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading. All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of the Partnership’s units, be accurate in all material respects,
except that with respect to pro forma or hypothetical performance information in
such Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments, it being understood that CMF
does not currently intend to include any identifying information about the
Advisor in the Memorandum.

(ii)       The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of the
NFA, and is in compliance with

 

- 8 -

 



--------------------------------------------------------------------------------

 



any such other registration and licensing requirements as shall be necessary to
enable it to perform its obligations hereunder, and agrees to maintain and renew
such registrations and licenses during the term of this Agreement.

(iii)      The Advisor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to enter into this Agreement
and to provide the services required of it hereunder.

(iv)      The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(v)       This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.

(vi)      At any time during the term of this Agreement that a prospectus
relating to the Partnership units is required to be delivered in connection with
the offer and sale thereof, the Advisor agrees upon the request of CMF to
provide the Partnership with such information as shall be necessary so that, as
to the Advisor and its principals, such prospectus is accurate.

 

(b)

CMF represents and warrants for itself and the Partnership that:

(i)        The Memorandum (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor, if any, in
the Memorandum, made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum (it being understood that any hypothetical and pro forma adjustments
will not be furnished by the Advisor).

(ii)       CMF is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to perform its obligations under
this Agreement.

(iii)      CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.

(iv)      This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(v)       CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract,

 

- 9 -

 



--------------------------------------------------------------------------------

 



statute, rule or regulation to which it is a party or by which it is bound which
would materially limit or affect the performance of its duties under this
Agreement.

(vi)      CMF is registered as a commodity pool operator and is a member of the
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.

(vii)     The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(viii)    The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.

8.         COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP. (a) The Advisor
agrees as follows:

(i)        In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable rules and regulations of the CFTC and/or
the commodity exchange on which any particular transaction is executed.

(ii)       The Advisor will promptly notify CMF of the commencement of any
material suit, action or proceeding involving it, whether or not any such suit,
action or proceeding also involves CMF.

(iii)      In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv)      The Advisor will maintain a net worth of not less than $100,000 during
the term of this Agreement.

 

(b)

CMF agrees for itself and the Partnership that:

(i)        CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.

 

- 10 -

 



--------------------------------------------------------------------------------

 



(ii)       CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.

9.         COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10.       ASSIGNMENT. This Agreement may not be assigned by any party without
the express written consent of the other parties.

11.       AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.

12.       NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

55 East 59th Street, 10th Floor

New York, New York 10022

Attention: Jerry Pascucci

If to the Advisor:

Blackwater Capital Management LLC

36 Cattano Ave, Suite 601

Morristown, New Jersey 07960

Attention: Andy Silwanowicz

with a copy to:

Crow and Associates

33 State Road

3rd Floor, Suite F

Princeton, New Jersey 08540

Attention: David Cushing

13.       GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14.       ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the
National Futures Association or, if the National Futures Association shall
refuse jurisdiction, then in accordance with the rules, then in effect, of the
American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state

 

- 11 -

 



--------------------------------------------------------------------------------

 



in writing his reasons for his award. Judgment upon any award made by the
arbitrator may be entered in any court of competent jurisdiction.

15.       NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries
to this Agreement.

 

- 12 -

 



--------------------------------------------------------------------------------

 

 



PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

CERES MANAGED FUTURES LLC

 

By

/s/ Jerry Pascucci                         

Jerry Pascucci

President and Director

 

EMERGING CTA PORTFOLIO L. P.

By: Ceres Managed Futures LLC

 

(General Partner)

 

By

/s/ Jerry Pascucci                       

Jerry Pascucci

President and Director

 

BLACKWATER CAPITAL MANAGEMENT LLC

 

By

/s/ Andy Silwanowicz                

Andy Silwanowicz

Managing Member

 

 

- 13 -

 

--------------------------------------------------------------------------------

 

Appendix A

Blackwater Global Program

Blackwater utilizes medium and long term, systematic technical models to trade
global futures and foreign exchange markets. The models are designed to
establish positions when market behavior exhibits a high probability of an
emerging sustained move. Blackwater seeks to aggressively protect open equity
after profit targets have been reached, limiting sharp reversals and drawdowns.
It incorporates strict money management techniques based on individual market,
sector and portfolio levels in order to reduce volatility.

 

 



 